Citation Nr: 1703473	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  08-11 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to special monthly pension (SMP) based on regular need of aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel




INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision which denied SMP based on regular need of aid and attendance and an August 2012 rating decision which denied service connection for a right shoulder disability, both of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he injured his right shoulder during service in Japan in 1964 in a parachuting incident, and that he was put into a body cast for a number of months to heal.  His service treatment records dated during 1964, as well as his service separation examination and history, are silent for such.

In July 1978, during private treatment, the Veteran complained of back pain, with numbness from the shoulders down and reported an occupational accident.  During a July 1986 VA examination, conducted as development related to the Veteran's claims of entitlement to service connection for neck and back disabilities, he complained of back pain, upper and lower, with pain and numbness in the neck and different areas of the arms and upper trunk.  He reported that he injured his upper and lower back during a jump during service, with hospitalization for more than two months with traction and casting.  He reported post-service occupational injuries to the neck and back.

In December 1994, during private treatment, the Veteran complained of neck, shoulder, and low back pain, and reported that he had fallen.  During VA treatment in August 2004, the Veteran complained of right shoulder pain, and reported that he had pulled some tendons in his shoulder while working with wood.  It appears that during private and VA treatment in October 2004, the Veteran first attributed his right shoulder symptoms to an in-service right shoulder injury.  During private treatment in November 2008, the Veteran complained of right shoulder symptoms related to an October 2008 motor vehicle accident.

In January 2013, the Veteran submitted a statement from one of his VA treatment providers stating that:  "I can state that the Veteran's shoulder injury is related to his time in service as I have no service records to examine, nor am I a compensation and pension examiner."  The same VA treatment provider, in January 2013 VA treatment records, noted that she could not provide the Veteran a nexus opinion because she was not a compensation and pension examiner and she was not in possession of his service record.   

Based on the January 2013 VA opinion, containing contradictory terms, and the contradictory January 2013 VA treatment note, the Board, in its April 2015 remand, requested that the VA treatment provider provide a clarifying etiological opinion.

The Veteran underwent a VA examination in September 2015, conducted as development related to his claim of entitlement to SMP based on regular need of aid and attendance.  The examiner reported that he had not been asked by the AOJ to perform a right shoulder examination; however, he had conducted a partial examination related to the SMP based on regular need of aid and attendance claim.  The examiner discussed that the Veteran's service treatment records were silent for evidence of an in-service right shoulder injury.  The examiner noted the Veteran's report that he had experienced right shoulder symptoms since his in-service injury, and noted his post-service treatment records detailing his post-service injuries.  In a September 2016 opinion, the same VA examiner reported that the VA treatment provider who offered the January 2013 opinion and who wrote the January 2013 VA treatment note was retired.  The VA examiner opined that there was no objective evidence to suggest that any right shoulder disability occurred in service, and reasoned that there were no complaints of right shoulder symptoms during service and that the Veteran reported right shoulder symptoms from a 2004 incident pulling tendons while working with wood and an October 2008 motor vehicle accident.  The examiner questioned the validity of the January 2013 VA opinion, opining that such appears to have been altered, as there was an abnormal space after the word "can" as if the word "cannot" was erased.  The examiner reported that the VA treatment provider, in her January 2013 VA treatment note, specifically reported that she could not offer a nexus opinion as she did not have his service records to examine nor was she a compensation and pension examiner, and that the statement did not make sense as written.  

Unfortunately, additional development is required prior to the adjudication of the Veteran's claims.  Neither the AOJ nor the Board has requested that the Veteran undergo a complete physical examination of his right shoulder.  It is significant that the VA examiner, in September 2015, conducted a partial examination.  Also, the VA examiner, in his September 2015 and September 2016 opinions, did not sufficiently consider the Veteran's lay statements of in-service and continuing right shoulder symptoms or consider his complaints of symptoms that may be attributed to his right shoulder dated closer in time to his separation from service.  As noted above, in July 1978, the Veteran complained of back pain, with numbness from the shoulders down, and in July 1986, complained of back pain, upper and lower, with pain and numbness in the neck and different areas of the arms and upper trunk.  Thus, on remand, the AOJ should afford the Veteran a complete examination of his right shoulder and obtain an adequate etiological opinion.

As to the Veteran's SMP based on regular need of aid and attendance claim, the Veteran underwent a VA examination in September 2015 and the examiner reported that the Veteran was not permanently bedridden or hospitalized.  The examiner reported that he was unable to travel beyond his current domicile and also that he presented for the examination alone, having been driven by his daughter, and could leave home without restriction.  The Veteran reported that he could not do anything without severe pain and that he lived alone and prepared his own meals and fed and bathed himself, all with trouble due to his right shoulder pain.  He reported that he had the full use of his left arm and used such to shave and groom himself.  He reported that he was able to attend to his daily needs, with difficulty, and took his own medications and went to appointments.  He reported that driving was difficult due to his right shoulder pain, and that his daughters drove him everywhere.  

The examiner reported that the Veteran's impairment affected his ability to protect himself from the daily environment and also reported that the Veteran had significant impairment of the right arm, however such did not impair him to the point that he could not do the above-listed items.  The examiner reported that the Veteran could complete all self-care functions, that he could walk unassisted for less than one mile, that he was unaided in ambulation, and that he could leave his home without restriction.  The examiner also reported that he observed the Veteran after the examination getting a cup of coffee, moving his right arm in a manner that he was unable to demonstrate during the examination.   

During VA treatment in June 2016, the Veteran complained that his right shoulder symptoms caused problems with bathing and getting things out of upper cabinets and requested that a nurse visit.  He was provided a long-handled sponge and grabber, noted by the treatment provider as assistive equipment to assist him in the safety of his activities of daily living.  It thus appears that the Veteran's right shoulder disability may have worsened since his September 2015 examination.

Also, the Veteran's representative, in his November 2016 statement, asserted that additional examination or survey of daily living of the Veteran was required in order to determine specifically if he is in need of regular aid and attendance of another person or should be deemed housebound.  Significantly, as discussed above, there are contradictory statements in the September 2015 VA examination report, specifically, that the Veteran was unable to travel beyond his current domicile and also that he was able to go to appointments and that he could leave home without restriction, and that his impairment affects his ability to protect himself from the daily environment and also that while he had significant impairment of the right arm, such did not impair him to the point that he could not do the activities listed.  Thus, on remand, the AOJ should afford the Veteran a complete examination and specifically determine if the Veteran is in need of regular aid and attendance of another person or should be deemed housebound, considering any worsening of his condition since September 2015.

The most recent VA treatment records associated with the claims file are dated in June 2016, and on remand, the AOJ should obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain and associate with the claims file the Veteran's VA treatment records dated since June 2016.

2. Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his right shoulder disability and whether he is in need of regular aid and attendance of another person or should be deemed housebound.  All indicated tests and studies should be conducted.  

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's arthritis in the right shoulder was manifest to a compensable degree within one year of separation from service, or by January 1967.

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran's right shoulder disability was incurred in active service, or is otherwise related to service, considering the Veteran's lay reports of in-service right shoulder symptoms after a parachuting incident and continuing right shoulder symptoms, as well as his complaints, discussed below, that may be attributed to the right shoulder dated prior to any intercurrent post-service neck, back, and right shoulder injuries.

In this regard, the examiner should review the Veteran's July 1978 complaints of back pain, with numbness from the shoulders down, and his July 1986 complaints of back pain, upper and lower, with pain and numbness in the neck and different areas of the arms and upper trunk, and opine as to whether such represent complaints of right shoulder symptoms prior to any intercurrent post-service neck, back, and right shoulder injuries, specifically, his December 1994 complaints of neck, shoulder, and low back pain. 

(c) The examiner should opine as to whether it is at least as likely as not that the Veteran, as a result of his disabilities, is under an incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment and/or that he is bedridden, defined as required to remain in bed through the essential character of his disabilities.

The examiner should note whether the following factors are present as a result of the disabilities: inability of Veteran to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of a particular disability cannot be done without aid; inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; or inability to tend to the wants of nature.

In this regard, the examiner should be informed that the prior VA examiner, in September 2015, reported both that the Veteran was unable to travel beyond his current domicile and also that he was able to go to appointments and could leave home without restriction, and that the Veteran's impairment affects his ability to protect himself from the daily environment and also that while he had significant impairment of the right arm, such did not impair him to the point that he could not do the activities listed, and offer any clarification as to the contradictory statements.

The examiner is advised that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West 2016).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (6).


